Citation Nr: 0124874	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-19 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from August 1980 to October 
1982.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.

The Board notes that although the veteran requested a BVA 
Travel Board hearing in his September 2000 substantive appeal 
(VA Form 9), a notation in the claims file indicates that the 
veteran failed to appear for his scheduled September 2001 
hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an unappealed rating decision, the RO denied service 
connection for a low back disorder.

3.  In an unappealed rating decision, the RO denied service 
connection for left ear hearing loss.

4.  The evidence associated with the claims file subsequent 
to the RO's initial denial is new and so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for a low back disorder.

5.  The evidence associated with the claims file subsequent 
to the RO's initial denial is new and so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for left ear hearing loss.

6.  The medical evidence does not establish that any current 
low back disorder is causally or etiologically related to an 
incident of the veteran's active service.

7.  The medical evidence does not establish that any current 
left ear hearing loss is causally or etiologically related to 
an incident of the veteran's active service.


CONCLUSIONS OF LAW

1.  The RO's initial denial of entitlement to service 
connection for a low back disorder is final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The RO's initial denial of entitlement to service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

3.  The evidence received subsequent to the RO's initial 
denial is new and material, and the requirements to reopen a 
claim of entitlement to service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).

4.  The evidence received subsequent to the RO's initial 
denial is new and material, and the requirements to reopen a 
claim of entitlement to service connection for left ear 
hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).

5.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 1153, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 3.306 (2001).

6.  Left ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim for 
service connection of a low back disorder, and his claim for 
left ear hearing loss.  The veteran maintains that his 
preexisting low back disorder was aggravated by active 
service, and that he suffered a perforated left tympanic 
membrane while in active service, and that he currently 
suffers disabilities resulting from these service injuries.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001) ("VCAA").  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The Board finds that even though this 
law was enacted during the pendency of this appeal, and thus, 
has not been considered by the RO, there is no prejudice to 
the veteran in proceeding with this appeal, as the 
requirements under the new law have been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

In the present case, the Board notes that it appears that the 
appellant's original claims folder has been lost and 
subsequently rebuilt.  It also appears that some of the 
original documents relating to the appellant's claim, 
including the original rating decision were in the lost file, 
and are not of record in the reconstructed claims folder.  
The Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Otherwise, the RO has informed the veteran 
of the evidence needed both to reopen his claim and to 
establish service connection, as set forth in correspondence 
and reports of contact with the veteran.  The RO has also 
informed the veteran of the reasons for not reopening his 
claim, as well as the evidence necessary to reopen it.  The 
RO provided the veteran with copies of its January 2000 
rating decision, the subsequent statement of the case (SOC) 
and supplemental statement of the case (SSOC) concerning the 
determination of service connection for the claimed 
disabilities.  Efforts were made by the RO to reconstruct the 
veteran's claims file.  Copies of service medical and 
personnel records were obtained, as well as private medical 
records identified by the veteran.  The Board is unaware of 
any additional outstanding records pertaining to this issue.  
Under the circumstances, the Board finds that the duty to 
assist has been satisfied, and no useful purpose would be 
served by remanding this case to the RO for additional 
development.  As such, the Board will proceed with appellate 
disposition.

I. New and Material Evidence

A review of the record reveals that in a previous rating 
decision, the RO denied service connection for a low back 
disorder and left ear hearing loss, on an unknown basis.  
After notification of the initial denial of his claims, the 
veteran did not initiate a timely appeal as to the issue of 
service connection of a low back disorder and left ear 
hearing loss, and the initial decision as to these issues 
became final.  See 38 U.S.C.A. § 7105(a)(c).  

In January 1999, the RO received a request to reopen the 
veteran's claim for service connection of a low back disorder 
and left ear hearing loss, and in a January 2000 rating 
decision, the RO declined to reopen the case, based on a 
finding that new and material evidence had not been 
submitted.  In March 2000, the veteran sent a notice of 
disagreement to the RO, and in May 2000, the RO issued a 
statement of the case, based on the issue of lack of new and 
material evidence.

The Board notes that there has been a regulatory change with 
respect to new an material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  As the veteran filed his claim prior 
to this date, the earlier version of the law remains 
applicable in this case.  Accordingly, the law states that if 
new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 (2000).  When a veteran seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new  and material."  Under 38 
C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001) (eliminates the concept of a well-grounded claim).

As noted, a previous rating decision denied service 
connection for a low back disorder and left ear hearing loss 
and that decision became final when the veteran did not 
complete his appeal within one year of being notified of the 
decision.  With these considerations, the Board must now 
review all of the evidence that has been submitted by the 
veteran or otherwise associated with the claims folder since 
the last final decision.  However, a notation by the RO 
indicates that the veteran's original claims folder was lost 
sometime after issuance of the last final rating decision, 
and that a rebuilt claims folder was created subsequent to 
the veteran's request to reopen his claims.  Because of the 
loss of this folder, and specifically the last final rating 
decision, there is now no way for the Board to specifically 
identify what evidence was of record at the time of the 
decision.  To ensure that the veteran's claims are not 
prejudiced by the loss of his claims folder, the Board will 
treat all the evidence associated with the veteran's claims 
file since its reconstruction as new and so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claims.  Accordingly, the veteran's claims are 
reopened.

II. Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 3.306 (2000).  
Service connection is the relationship of a current 
disability to an injury or disease incurred in active 
service.  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Private medical records from Kaiser Permanente dated prior to 
enlistment show no specific complaints or findings related to 
the veteran's claim for left ear hearing loss.  These records 
show that the veteran suffered an injury to his lower back in 
July 1977, which, according to the veteran, resulted from a 
car bumper falling from a shelf and hitting him, resulting in 
complaints of severe pain.  Subsequent treatment reports show 
complaint of bilateral lower back pain in January 1978; 
complaint of severe back pain and diagnosis of mild scoliosis 
and lumbar myofascitis in December 1979; and complaint of 
back pain in January 1980.

Copies of the veteran's service medical records show no 
specific complaints or findings related to the veteran's 
claim for left ear hearing loss.  An audiogram taken at 
enlistment shows the following puretone thresholds for the 
left ear:  5 dB at 500 Hz; 5 dB at 1000 Hz; 5 dB at 2000 Hz; 
5 dB at 3000 Hz; and 15 dB at 4000 Hz.  The veteran's 
enlistment physical examination shows no findings related to 
a low back disorder.  In-service treatment records show 
complaint of back pain in September 1981, with diagnosis of 
scoliosis noted.  There is no separation physical examination 
of record.  

Treatment reports from Kaiser Permanente from service 
separation to 1995 show complaint in September 1983 of pain, 
which the veteran stated prevented him from standing and 
sitting for long periods and interfered with his ability to 
work efficiently.  An undated examination showed complaint of 
back pain, and findings of tenderness in the lumbosacral 
area, with a decrease in the lumbar lordosis, limited spinal 
flexion, and diagnosis of lumbosacral myofascitis.  These 
records also show complaint of back pain in December 1983 and 
complaint of low and mid back pain in October 1986, following 
a rear-end collision.  The veteran was admitted for emergency 
treatment in February 1995, following an assault, and he 
complained of back and side pain.

A.  A low back disorder

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection of a low back disorder.  The evidence, including 
treatment reports from Kaiser Permanente dated prior to the 
veteran's enlistment, clearly shows that the veteran's low 
back disorder existed prior to service.  Further, considering 
all the evidence prior to, during and subsequent to service, 
there is nothing to indicate that the veteran's condition 
underwent an increase in severity during service.  In this 
regard, the Board notes that the veteran complained of severe 
back pain prior to service and was diagnosed with scoliosis 
and myofascitis.  Medical evidence during service shows a 
similar complaint and a consistent diagnosis.  There is no 
indication that the veteran suffered additional injury to his 
back during service, or that his symptoms had in any way 
increased beyond those reported prior to service.  Similarly, 
the medical evidence following service shows a level of 
symptomatology that is entirely consistent with that reported 
prior to and during service.  Therefore, upon consideration 
of the evidence, the Board finds that the veteran's low back 
disorder preexisted service and was not aggravated thereby.

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a low back disorder.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  38 U.S.C.A. § 5107(b); See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Left Ear Hearing Loss

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection of left ear hearing loss.  The Board finds no 
evidence to show that the veteran suffered an in-service 
injury to his left tympanic membrane, or any injury related 
to or affecting his hearing.  Further, the Board finds no 
evidence to show that the veteran currently suffers a 
disability related to or affecting his hearing.  Where there 
is no medical evidence of a claimed disability, there can be 
no valid claim to service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered whether a VA examination is 
necessary on this issue.  However, as there is no competent 
medical evidence that the veteran has left ear hearing loss 
or any symptoms of left ear hearing loss, the Board finds 
that a VA examination is not necessary.  38 U.S.C.A. 
§ 5103A(d); 66 Fed. Reg. 45,630-31 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for left ear hearing loss. As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of either of the veteran's claims that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal on this issue is denied.  38 U.S.C.A. § 5107(b); 
See also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a low back disorder, and to 
that extent the appeal is allowed.

New and material evidence has been presented to reopen a 
claim for service connection for left ear hearing loss, and 
to that extent the appeal is allowed.

The claim for service connection for a low back disorder is 
denied.

The claim for service connection for left ear hearing loss is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

